Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in failing to charge the jury that intoxication could negate the element of intent (see, Penal Law § 15.25) and that defendant should be given the benefit of the doubt regarding his intent to deprive the victim of her property permanently (see, People v Guzman, 68 AD2d 58). Defendant did not request that the court so charge, nor did he object to the charge as given. Thus, the issue is not preserved for review (see, CPL 470.05 [2]). We decline to review that issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We conclude that the sentence is neither unduly harsh nor severe. We have reviewed the contentions raised in defendant’s pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Erie County Court, Rogowski, J.—Burglary, 2nd Degree.) Present— Fallon, J. P., Wesley, Doerr, Balio and Boehm, JJ.